                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                June 05, 2019
                       FOR THE SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                 HOUSTON DIVISION

WILLIAM SAUNDERS,                                   §
                                                    §
                       Plaintiff,                   §
                                                    §
VS.                                                 §       CIVIL ACTION NO. H-18-1746
                                                    §
LINCOLN MANUFACTURING, INC.,                        §
                                                    §
                                                    §
                       Defendant.                   §

                                             ORDER

       In April 2018, the court granted Lincoln Manufacturing, Inc.’s motion for summary

judgment and entered final judgment. (Docket Entry Nos. 24–25). Lincoln moved for $2,140.34

in costs for transcripts, submitting a declaration from counsel and receipts. (Docket Entry No. 26-

2). Saunders objected, arguing that the taxable costs should not include videography or expedited

transcript processing. (Docket Entry No. 27). Saunders asks the court to reduce the amount to

$895.30. (Id. at 2). Lincoln has not responded or requested more time to do so.

       The court may award taxable costs to a prevailing party. See 28 U.S.C. § 1920; FED. R.

CIV. P. 54(d)(1). “Taxable costs are limited to relatively minor, incidental expenses amounting to

a fraction of the nontaxable expenses borne by litigants for attorneys, experts, consultants, and

investigators.” U.S. ex rel. King v. Solvay Pharms., Inc., 871 F.3d 318, 334–35 (5th Cir. 2017)

(quotation omitted).    They include “‘fees for printed or electronically recorded transcripts

necessarily obtained for use in the case’ and ‘fees for exemplification and the costs of making

copies of any materials where the copies are necessarily obtained for use in the case.’” Id. at 335

(alterations omitted) (quoting 28 U.S.C. § 1920(2), (4)). “The district court has broad discretion

in taxing costs.” Id. at 323 (quotation omitted).
       Lincoln seeks $785.00 for “[v]ideo [s]ervices” for Saunders’s deposition. (Docket Entry

No. 26-2 at 4). “[T]he cost of taking video depositions may be awarded if shown to be necessary

for use in the case.” U.S. ex rel. Long v. GSDMIdea City, L.L.C., 807 F.3d 125, 130 (5th Cir.

2015). “[A] party seeking to recover costs must explain why those costs were necessary.” Solvay,

871 F.3d at 335. Saunders states that the video costs were “necessarily incurred,” without giving

a reason. (Docket Entry No. 26-1 at 2). Because the court lacks any basis to find that the video

deposition was necessary, the $785.00 is denied.

       Lincoln also seeks $460.04 for the expedited processing of Saunders’s deposition

transcript. (Docket Entry No. 26-2 at 6). The cost of “a copy of a deposition obtained on an

expedited basis ‘is not taxable unless prior court approval of expedition has been obtained or the

special character of the litigation necessitates expedited receipt of the transcript.” GSDMIdea, 807

F.3d at 132 (quoting Fogleman v. ARAMCO (Arabian Am. Oil Co.), 920 F.2d 278, 286 (5th Cir.

1991)). Lincoln did not obtain court approval for expedited processing and has not argued that

this litigation had a special character requiring speed. The record reveals nothing that would have

required Lincoln to incur the costs of expedited processing. The $460.04 for expedited processing

is denied.

       Saunders’s objections to the bill of costs are granted. (Docket Entry No. 27). Costs of

$895.30 are entered against Saunders. (Docket Entry No. 26).

               SIGNED on June 5, 2019, at Houston, Texas.



                                              _______________________________________
                                                          Lee H. Rosenthal
                                                  Chief United States District Judge




                                                     2
